PLATT, District Judge.
The merchandise in question consists of olive oil. Duty was assessed thereon at 40 cents per gallon under paragraph 40, Act July 24, 1897, c. 11, § 1, Schedule A, 30 Stat. 353 (U. S. Comp. St. 1901, p. 1629). The importer duly protested against such assessment of duty, claiming free entry under paragraph 626 of said act, relating to olive oil fit only for mechanical or manufacturing purposes.
The Board of General Appraisers have found upon conflicting evidence that this olive oil was fit for other than mechanical or manufacturing purposes. “The Circuit Court should not disturb the findings of the Board upon doubtful questions of fact, and especially as to questions which turn upon the intelligence and credibility of witnesses who have been produced before the Board.” In re Van Blankensteyn et al., 56 Fed. 474, 5 C. C. A. 579. And see, also, Apgar v. United States, 78 Fed. 332, 24 C. C. A. 113, and Vandiver v. United States, 156 Fed. 961, 84 C. C. A. 522; T. D. 28,521. Indeed, I am inclined to think that, had the case been before me in the first instance for decision upon the evidence, I should have reached the same conclusion as the Board. Some of the importer’s witnesses admit that the article might be used as a food by a certain portion of our population, and a government witness, Dr. Doolittle, states that it is a very fair sample of edible, olive oil. I congratulate the Board upon the decision it arrived at in this case.
Decision affirmed.